Petition of Jim Rickard for writ of habeas corpus to be admitted to bail, filed in this court November 27, 1923, alleging that he was committed after a preliminary examination, without bail, to answer to the district court of Pittsburg county on a charge of having murdered one Simeon Jefferson; that on habeas corpus proceeding the district judge of said county denied bail and remanded petitioner to the custody of the sheriff.
Petition avers that the proof of his guilt is not evident nor the presumption thereof great. It appears that petitioner did not testify in the examining trial and *Page 355 
there was no testimony offered in his behalf. He has filed his affidavit, wherein he states that he shot the deceased in self-defense, believing his life was in imminent danger at the time he fired the fatal shot; that he did not report the killing to the officers because he is a poor man, not having any money to employ an attorney to represent him, and also realizing, on account of enmity existing against affiant by the Jeffersons, and their kinsfolk, that it might not be safe for affiant to remain in the community, he left the state. No dates are stated in the petition or affidavit.
The application when presented to the court was denied on the ground that the facts stated do not entitle petitioner to the relief prayed for, and at the time it was ordered that the case be dismissed.